PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/223,037
Filing Date: 24 Mar 2014
Appellant(s): Goll et al.



__________________
John M. Ling
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 23, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 23-37 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pat. 7,693,727) in view of Chandler (US Pat. 7,904,407), in further view of Luhr (US PG Pub. US 2006/0026009), Sivers (https://sivers.org/book/ChecklistManifesto), Prigent (US PG Pub. 2014/0379370), and Contino (US Pat. 9,386,463).
Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, Prigent, and Contino, in further view of McCagg (US PG Pub. 2012/0030126).
Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, Prigent, and Contino, in further view of Shneorson (US 2010/0332889) and McCagg.
Claims 26-27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, Prigent, and Contino, in further view of MOH (Ministry of Health, Singapore, MOH Nursing Clinical Practice Guidelines 1/2010 “Nursing Management of Nasogastric Tube Feeding in Adult Patients” dated July 2010, ©2010).
Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Chandler, in further view of Luhr, Sivers, and Contino.
34 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, and Contino, in further view of McCagg.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, and Contino, in further view of Shneorson (US 2010/0332889) and McCagg.
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moore, Chandler, Luhr, Sivers, and Contino, in further view of MOH.

(2) Response to Argument
Claims 23-37 were rejected under 35 USC 101.

Claims 23-37 Do Not Set Forth Patentable Subject Matter Under 35 USC 101

The Appellant asserts that the claims are eligible under 35 USC 101 because they do not recite an abstract idea and, even if the claims do recite an abstract idea, the additional limitations integrate the abstract idea into a practical application. The arguments in support of these assertions are incorrect.

The Appellant asserts that the claims cannot be considered an abstract idea because “it is respectfully submitted that the each claim should be considered in its entirety, such that if a single step is not mentally performable, then the claim itself is not mentally performable, and similarly if a single step does not amount to organizing human activity then the entire claim cannot amount to a method of organizing human activity.” (Appellant’s Appeal Brief, dated Sep. 22, 2021, pg. 9). This is an incorrect assertion that is inconsistent with the guidance set forth in the MPEP and is provided by the Appellant without reference to any authority that supports such an assertion.
Id; see also MPEP 2106.04(a).II.A.2, “The mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in MPEP § 2106.04(a)) in a claim means that the claim "recites" a judicial exception under Step 2A Prong One.”).
In the current rejections, the Examiner identified the specific limitations that were determined to recite an abstract idea as part of the analysis provided under Step 2A Prong 1 (Final Rejection dated April 23, 2021, pg. 4-5). 
Because the rejection identifies specific limitations that recite an abstract idea, the claim can still be considered to recite an abstract idea, even if there are limitations that cannot be considered abstract ideas.

Further, an interpretation requiring every step recite an abstract idea is inconsistent with the current analytical framework used to evaluate a claim under 101. Under the current analytical framework used to evaluate a claim under 101, Step 2A is a two-prong inquiry (MPEP 2106.04(a).II.A). “In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.” (MPEP 2106.04.II.A.1; see also MPEP 2106.04.II.A.2, “The mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in MPEP § 2106.04(a)) in a claim means that the claim "recites" a judicial exception under Step 2A Prong One.”). “Prong Two asks does Id., “Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017)”). 
If the analysis in Step 2A Prong 1 required every limitation of a claim to be an abstract idea, then the analysis performed in Prong 2 would be unnecessary because any claim that includes additional limitations would be determined eligible at Step 2A Prong 1.
Because the MPEP describes states that “the mere inclusion of a judicial exception such as a mathematical formula… in a claim means that the claim ‘recites’ a judicial exception under Step 2A Prong 1”, the assertion that a claim cannot be an abstract idea if a single limitation is not an abstract idea is incorrect.

The Appellant asserts that the claims do not recite a mental process, the Appellant argues that the limitations of the claims “are not mentally performable by a human since they require the claimed processor and user interface” (Appeal Brief, pg. 9-10). This is an incorrect interpretation of what the MPEP defines as a mental process.
The MPEP defines a mental process as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” (MPEP 2106.04(a)). The courts have not, however, limited this only to concepts that are claimed as actually being performed in the human mind (MPEP 2106.04(a)(2).III). Mental processes also include processes that can be performed by humans with the assistance of physical aids such as pens or paper. Id. The courts 
When considering the current claims, the claims recite a method for evaluating a set of tasks in a selected medical workflow and making a judgment about which tasks should be included in the final checklist based on an analysis of the occurrence and severity ratings. These steps recite a process that is capable of being performed in the human mind because it is evaluating the tasks and their associated occurrence and severity ratings and making judgments regarding whether or not the tasks should be included in a checklist based on a comparison to threshold values. 
Because these steps are capable of being performed in the human mind or via a pen and paper, the steps still recite a mental process for the purposes of eligibility under 101 despite the fact that they are recited as being performed by a processor.

The Appellant asserts that the claims cannot be considered to be “certain methods of organizing human activity” because they are “performed by the claimed processor and user interface.” (Appeal Brief, pg. 10). This is an incorrect interpretation of what is considered to be “certain methods of organizing human activity.”
The MPEP describes abstract ideas that can be considered “certain methods of organizing human activity” to include: “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in 
Because the claimed limitations include managing the behavior a human by providing instructions to the human, which include prompting the human user to interface with the checklist during execution of the medical workflow at the inserted pause points, the claim recites certain methods of organizing human activity, even if the claims recite the use of a processor and a user interface. Therefore, the Appellant’s assertion that the use of the processor and user interface means the claims cannot be considered certain methods of organizing human activity are incorrect.

The Appellant asserts that the claims are eligible under 35 USC 101 because “the claimed features are tied to a practical application” (Appeal Brief, pg. 10). The arguments in support of this assertion are incorrect.

	The Appellant argues that “the claimed features are tied to a practical application in that they reduce the amount of time required to perform a medical procedure according to a 

	The Appellant argues that the “dual thresholding steps … being configured to omit a task from a checklist in response to the occurrence rating for the task being below a predetermined occurrence threshold and the severity rating being below a predetermined threshold” [emphasis removed] recited in claims 23, 28, and 33 “are not an abstract idea, and moreover serve to streamline the workflow, which in turn improves patient safety and care.” (Appeal Brief, pg. 10). This is incorrect.
	The dual thresholding steps are part of the abstract idea. The abstract idea identified in Step 2A Prong 1 is described as including “analyzing the tasks of a selected medical workflow as a function of an occurrence rating and a severity rating, populating a medical workflow checklist with tasks based on that analysis” (Final Rejection, pg. 4). The omission of steps based on their ratings both being below their respective thresholds is part of that abstract idea because it is evaluating the ratings of the steps, comparing the steps to a predetermined threshold, and making a judgment regarding whether to include the step in the checklist (see Final Rejection, pg. 5, “Populating a checklist with relevant tasks is a mental process because it is evaluating a set of tasks in the selected medical workflow and making a judgment about which tasks should be included in the final checklist based on an analysis of the occurrence and severity ratings, and determining which tasks are to be included in the checklist based on a comparison of the occurrence and severity ratings to a threshold is making a judgment regarding whether a task should be included based on an evaluation of the data in the form of a comparison to a predetermined threshold value”).
	Because the additional elements, not limitations considered to be part of the abstract idea, are what integrates an abstract idea into a practical application (see MPEP 2106.04.II.A.2) 

	The Appellant argues that “claim 23 is directed to the practical application of assigning checklist tasks to pause points based on risk of immediate harm to a patient.” (Appeal Brief, pg. 11 [emphasis in original]). This is also part of the abstract idea.
	Assigning the checklist tasks to the pause points “as a function of whether omission of the tasks affects patient safety immediately and whether a given task is to be presented to the user before or after the given task is performed” is part of the abstract idea (see Final Rejection, pg. 4, which describes the abstract idea as including “analyzing the tasks of a selected medical workflow as a function of an occurrence rating and a severity rating, populating a medical workflow checklist with tasks based on that analysis and inserting at least one pause point into the checklist”). This is still evaluating a set of tasks in a workflow and generating an optimal checklist based on the risk of severity and omission. Therefore, it is still part of the abstract idea and cannot be considered to integrate the abstract idea into a practical application.

The Appellant asserts that claims 26 and 27 is eligible under 35 USC 101 because the claims recite limitations that “effects a particular treatment or prophylaxis for a disease or medical condition.” (Appeal Brief, pg. 12). This is incorrect.
“A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” (MPEP 2106.04(d)).

Claim 23 recites evaluating the steps of a medical workflow based on severity and occurrence ratings, and generating the checklist based on those ratings. The system is not determining what steps are to be performed. The system is determining what steps should be presented as part of the checklist. The steps to be performed have already been determined by being part of the medical workflow. Every step in the medical workflow is to be performed, but only the steps that require a reminder, either due to likelihood to omit the step if not included or the severity the patient can be harmed if the user omitted the step, are included in the checklist generated by the claimed invention. 
Accordingly, there is no nexus between the mental processes used to generate the checklist and the user performing the steps related to the nasogastric tube. The steps recited in claims 26 and 27 (and the similar claims 31-32 and 36-37) would be performed regardless of how the checklist was generated because the steps were part of a medical workflow that was already created and used to generate the checklist. Therefore, the limitations in claim 26 cannot be said to integrate the abstract idea into a practical application.
In addition, “When determining whether the claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant”: “The Particularity Or Generality Of The Treatment Or 
Determining whether the limitations have more than a nominal or insignificant relationship to the exception requires that the performance of the treatment or prophylaxis must be “significantly related” to the abstract idea. The examples provided are determining a correlation between high blood glucose and developing ketoacidosis and providing a treatment to a patient (MPEP 2106.04(d)(2).b). 
In one example, the treatment was considered to be significantly related to the judicial exception because the claim recited administering insulin to a patient with blood glucose over a threshold level in order to reduce the patient’s blood glucose and reduce their risk for developing ketoacidosis. There was a correlation between the disease or condition to be treated and the treatment that was administered. Therefore, the treatment had more than a nominal or insignificant relationship. Id.
In another example, the treatment was not considered to be significantly related to the judicial exception because it recited administering aspirin to a patient with a blood glucose level above a threshold amount because there was no showing that aspirin is known in the art as a treatment for ketoacidosis or diabetes There was no correlation between the condition being treated and treatment being provided. Therefore, the treatment only had a nominal or insignificant relationship to the judicial exception. Id.
In the present claims, there is nothing that would suggest a patient is being treated for a disease or condition. The judicial exception does not identify whether a patient is suffering from or at risk for any disease or condition. The judicial exception is generating an optimal checklist for a generically recited medical workflow. There is no relation between the generation of the checklist and the performance of the steps related to the nasogastric tube beyond a nominal relationship that the nasogastric tubes steps could be part of the selected medical workflow 

	Because the steps related to the nasogastric tube in claims 26-27 do not impose meaningful limitations on the claims, and the steps only have a nominal, insignificant, or tangential relationship to the claims, the limitations of claim 26-27 do not integrate the abstract idea into a practical application.  

For at least the foregoing reasons, the arguments against the 101 rejections of the claims are incorrect, and the rejections made under 35 USC 101 should be sustained.

Claims 23-37 Would Have Been Obvious and Unpatentable Over the Cited Prior Art References

The Appellant asserts that the cited combination of references does not teach all the limitations of the claims. This is incorrect.
The Appellant argues that “Luhr does not mention a threshold comparison, let alone two different threshold comparisons (occurrence and severity) as set forth in the claims (Appeal Brief, pg. 13).
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Appellant’s arguments against the teachings of the Luhr reference only refer to what is specifically taught by the Luhr reference, and it does not address how the teachings of the 
Further, these arguments against the Luhr reference have been previously decided by PTAB in the previous appeal to the Board in this application (PTAB Decision, dated May 15, 2019).
In the PTAB decision, the Appellant argued against the combination of Moore, Chandler, and Luhr teaching the “Claim 2 calls for omit a task from the checklist when the occurrence rating for the task is below a predetermined occurrence threshold and the severity rating is below a predetermined severity threshold” by stating “the applied references do not teach these features,” “Luhr does not disclose separate thresholds (e.g. Luhr does not teach one threshold for an occurrence and another threshold for severity”, and “Chandler uses one overall threshold (the risk assessment threshold), and does not teach two separate threshold values.” (PTAB decision, pg. 12-13 citing App. Brief dated March 16, 2017, pg. 10-11). 
The decision addressed those arguments by stating, “Appellants’ arguments are unpersuasive of error for not addressing the Examiner’s findings. With respect to claim 2 [the claim that previously cited the limitation], the Examiner finds ‘[i]t would have been obvious to one having ordinary skill in the art… to add the threshold value comparison from Chandler to the system of claim 1,’ and ‘[i]f a threshold can be applied to one rating score, it is obvious that it can also be applied to a similar score.’ Final Act. 11; Ans. 3; see also Chandler 5:29-49. The Examiner further finds one of ordinary skill would ‘omit tasks from checklists created by the system of claim 1 based on a low occurrence or severity rating by implementing the process of eliminating tasks that are less relevant to the checklist from Luhr.’ Final Act. 11; see also Luhr [par.] 63; Ans. 3. Appellants argue the particular disclosure of each reference but do not show the Examiner errs in finding the combined teachings of the references would have suggested the limitations of the claim to those of ordinary skill in the art.” (PTAB decision, pg. 13). 
Id.
The Appellant’s arguments against the other references, Sivers and Prigent, similarly only address the particular disclosures of the references and do not address how the Examiner erred in finding the combined teachings of the references would have suggested the limitations of the claim to those of ordinary skill in the art. 
Additionally, the Appellant’s arguments against the inclusion of multiple pause points are directed towards Sivers not teaching such a limitation (see Appeal Brief, pg. 17). It should be noted that this specific limitation is taught by the Prigent reference and not the Sivers reference, and the Appellant has not shown how the Examiner has erred in combining the references.

Finally, the Appellant’s arguments fail to address the teachings of the Contino reference, which is also cited as teaching limitations of the independent claims.
The Appellant’s arguments only address the teachings of the individual references and fail to address the combination of references used in making the rejections. Therefore, the Appellant’s arguments fail to show that the Examiner erred in finding the claim obvious over the cited prior art, and the rejection of claim 23 should be sustained.

The Appellants arguments against the rejection of the other independent claims, claim 28 and claim 33, are the same or substantially similar to the arguments against the rejection of claim 23. The Appellant’s arguments provided in those claims fail to show the Examiner erred in finding the claims obvious over the prior art for at least the same reasons as the arguments provided against the rejection of claim 23.



	For at least the above reasons, the Appellant’s arguments against the prior art rejections are incorrect, and the rejections made under 35 USC 103 should be sustained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREGORY D. MOSELEY/Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686
                                                                                                                                                                                                        /Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.